[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1095

                      GILBERTO MELENDEZ,

                    Plaintiff, Appellant,

                              v.

               COMMISSIONER OF SOCIAL SECURITY,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

      [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                                                  

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Stahl and Lynch, Circuit Judges.                                                          

                                         

Melba  N. Rivera-Camacho and Melba N. Rivera-Camacho  & Assocs. on                                                                           
brief for appellant.
Guillermo  Gil, United  States Attorney,  Edna  Rosario, Assistant                                                                   
United  States  Attorney,  and  Donna  McCarthy,   Assistant  Regional                                                       
Counsel, Social Security Administration, on brief for appellee.

                                         

                      September 3, 1997
                                         

          Per Curiam.   Claimant-appellant  Gilberto Melendez                                

appeals from  a judgment  of the  district court  affirming a

decision of the Commissioner of Social Security that Melendez

was  not entitled to  disability benefits.   Having carefully

reviewed  the record  and  the  parties'  briefs,  we  affirm

essentially  for the reasons stated  by the district court in

its opinion dated  November 13, 1996.  We  are persuaded that

the  hypothetical question  posed  to  the Vocational  Expert

("VE")  was  adequate under  the particular  circumstances of

this case.   The VE's testimony indicates that  he considered

all eight areas in which appellant was found to have moderate

mental limitations, though  he did not  recite each of  these

areas.   Finally, although the  VE did mention  some evidence

after  the  insured   period,  the  VE  relied   on  residual

functional capacity  assessments for  the critical  period in

reaching  his  conclusion that  appellant could  perform past

jobs.    

          We  add  simply   that,  contrary  to   appellant's

suggestion,  the  Administrative Law  Judge  ("ALJ") was  not

required  to  recite  every piece  of  evidence  that favored

appellant.   See Stein  v. Sullivan, 966  F.2d 317,  319 (7th                                               

Cir. 1992) (noting that the level of articulation required is

not precise).  The ALJ's decision reveals that  he considered

the evidence as  a whole,  and it indicates  the path of  his

reasoning.  No more was required.

                             -2-

          Affirmed.                               

                             -3-